FILED
                                                                          September 27, 2021
                                                                             EDYTHE NASH GAISER, CLERK
                            STATE OF WEST VIRGINIA                           SUPREME COURT OF APPEALS

                          SUPREME COURT OF APPEALS                               OF WEST VIRGINIA




Gary D. Martin,
Petitioner Below, Petitioner

vs.) No. 20-0477 (Fayette County 19-C-85)

Donnie Ames, Superintendent,
Mt. Olive Correctional Complex,
Respondent Below, Respondent




                               MEMORANDUM DECISION



        Self-represented petitioner Gary D. Martin appeals the May 19, 2020, order of the Circuit
Court of Fayette County denying his second petition for a writ of habeas corpus pursuant to Rule
4(c) of the Rules Governing Post-Conviction Habeas Corpus Proceedings in West Virginia
(“Habeas Rules”). Donnie Ames, Superintendent, Mt. Olive Correctional Complex, by counsel
Patrick Morrisey and Scott E. Johnson, filed a response in support of the circuit court’s order.

        The Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        On April 22, 2008, a jury found petitioner guilty of two counts of first-degree murder and
one count of second-degree murder. With regard to petitioner’s first-degree murder convictions,
the jury made recommendations of mercy. On June 2, 2008, the circuit court sentenced petitioner
to two life terms of incarceration, with the possibility of parole, for his first-degree murder
convictions and to a determinate term of forty years of incarceration for his second-degree murder
conviction. The circuit court ordered that petitioner’s sentences were consecutive. Petitioner




                                                1
sought review of his convictions and sentences before this Court, which refused his appeal by
order entered April 8, 2009. 1

        On May 27, 2016, petitioner filed a petition for a writ of habeas corpus in the circuit court,
alleging, in pertinent part, that the court should have granted his motion for change of venue due to
pretrial publicity and that the circuit court gave the jury erroneous instructions that impermissibly
shifted the burden of proof to petitioner. Having carefully reviewed the “case file, including trial
transcripts,” the circuit court found “that the relevant facts of the case sub judice have been
sufficiently and adequately developed and that the [c]ourt can now rule upon the [p]etition as a
matter of law without a hearing.” Accordingly, by an order entered January 17, 2017, the circuit
court denied the habeas petition, rejecting petitioner’s claims. 2

         Petitioner appealed the denial of the habeas petition. This Court in Martin v. Terry, No.
17-0116, 2018 WL 3203155 (W. Va. June 29, 2018) (memorandum decision), cert. denied, 139
S.Ct. 1273 (2019), affirmed the January 17, 2017, order, rejecting petitioner’s arguments that the
circuit court should have appointed habeas counsel and held a hearing on his numerous grounds for
relief. Id. at *2-3. We found that, “as a matter of constitutional law, ‘there is no right to counsel in
collateral proceedings.’” Id. at *3 (quoting Martinez v. Ryan, 566 U.S. 1, 9 (2012)). We further
found that “there was no issue on which it was necessary for the circuit court to hold a hearing” and
adopted “the circuit court’s well-reasoned findings and conclusions as to all of the assignments of
error raised in this appeal.” Id. at *2-3. In adopting the circuit court’s findings, we rejected
petitioner’s argument that “the circuit court judge who presided over his criminal case should not
have presided in his habeas proceeding given that the judge would be reviewing his own rulings.”
Id. at *2. Petitioner filed a petition for rehearing in Martin, which this Court refused. Thereafter,
this Court issued its mandate on October 17, 2018.

        1
         Petitioner raised the following issues in his criminal appeal: (1) evidentiary issues due to a
faulty chain of custody; (2) disproportionate sentence; (3) insufficient evidence; and (4) erroneous
jury instructions.
        2
          The other claims raised in petitioner’s first habeas petition and rejected by the circuit court
were: (1) prosecutorial interference with the grand jury investigation; (2) failure to preserve the
crime scene and properly collect and handle evidence; (3) erroneous admission of evidence
without a proper chain of custody; (4) imposition of consecutive sentences negating the jury’s
recommendations of mercy as to petitioner’s two first-degree murder convictions; (5) trial
counsel’s failure to request a psychological evaluation; (6) trial counsel’s failure to request a
continuance to determine petitioner’s competency to stand trial and, if necessary, to have his
competency restored; (7) trial counsel’s failure to investigate the jury pool to ensure petitioner had
a jury free of bias; (8) trial counsel’s failure to effectively conduct jury voir dire; (9) trial counsel’s
failure to retain necessary expert witnesses; (10) trial counsel’s failure to alert the circuit court that
petitioner was unable to effectively communicate without his hearing aids; (11) trial counsel’s
failure to adequately prepare petitioner to testify in his own defense; and (12) trial counsel’s failure
to raise the deficiencies in the jury instructions.


                                                    2
        On June 21, 2019, petitioner filed a second habeas petition in the circuit court, 3 asserting
five claims that effectively asked the circuit court to overturn this Court’s decision in Martin: (1)
this Court’s decision in Martin was not a decision on the merits because the Court adopted the
circuit court’s findings; (2) the circuit court judge who presided over petitioner’s criminal case
should not have presided in petitioner’s first habeas proceeding in Martin given that the judge
would be reviewing his own rulings; (3) appointment of habeas counsel was constitutionally
required; (4) the circuit court should have granted his motion for change of venue due to pretrial
publicity; and (5) the circuit court gave the jury erroneous instructions that impermissibly shifted
the burden of proof to petitioner.

        Petitioner asserted two other claims. Petitioner first argued that West Virginia Code §
62-3-15, which provides that a defendant convicted of first-degree murder is eligible for parole if
the jury recommends mercy, unconstitutionally placed the burden on petitioner to prove that he
deserved mercy. In making this argument, petitioner conceded that the jury recommended
“[m]ercy [with regard to the] two [f]irst-[d]egree [m]urder convictions.” Petitioner further argued
that he was denied a public trial because the circuit court conducted individual voir dire in an
anteroom with the State, petitioner, trial counsel, and the relevant juror present.

        By order entered on May 19, 2020, the circuit court found that it could summarily deny the
second petition pursuant to Habeas Rule 4(c), which provides, in pertinent part, that “[t]he court
shall prepare and enter an order for summary dismissal of the petition if the contentions in fact or
law relied upon in the petition have been previously and finally adjudicated or waived.” The circuit
court found that it lacked the authority to review this Court’s decision in Martin and that, due to
Martin, the first five claims set forth in the second habeas petition could be denied pursuant to
Habeas Rule 4(c).

         The circuit court determined that petitioner’s two other claims could be denied because the
first of those claims was adjudicated and the second claim was waived in the underlying criminal
case. The circuit court found that petitioner’s claim that West Virginia Code § 62-3-15 was
unconstitutional copied “exact language” from a motion to dismiss filed and argued by trial
counsel during petitioner’s trial. The circuit court further found that the trial transcript showed that
the court denied the motion due to a finding that West Virginia Code § 62-3-15 “is not an
unconstitutional statute.” 4 With regard to petitioner’s claim that he was denied a public trial, the
circuit court determined that the trial transcript showed the court’s explanation of petitioner’s right
to have individual voir dire conducted in the courtroom and petitioner’s waiver of the same.


       3
           With his second habeas petition, petitioner filed a memorandum of law.
       4
        The circuit court further determined that, based upon petitioner’s concession that the jury
recommended mercy as to each of his convictions for first-degree murder, this claim could be a
guise for an attempt to re-raise the argument that the circuit court should not have imposed
consecutive sentences in light of the mercy recommendations, which was a claim rejected in
Martin.

                                                   3
Accordingly, the circuit court denied the second habeas petition as all claims set forth therein were
adjudicated and/or waived either in the underlying criminal case or in Martin.

        Petitioner now appeals the circuit court’s May 19, 2020, order denying the second habeas
petition. This Court reviews a circuit court’s order denying a habeas petition under the following
standards:

               “In reviewing challenges to the findings and conclusions of the circuit court
       in a habeas corpus action, we apply a three-prong standard of review. We review
       the final order and the ultimate disposition under an abuse of discretion standard;
       the underlying factual findings under a clearly erroneous standard; and questions of
       law are subject to a de novo review.” Syl. Pt. 1, Mathena v. Haines, 219 W.Va. 417,
       633 S.E.2d 771 (2006).

               ....

               “‘A court having jurisdiction over habeas corpus proceedings may deny a
       petition for a writ of habeas corpus without a hearing and without appointing
       counsel for the petitioner if the petition, exhibits, affidavits or other documentary
       evidence filed therewith show to such court’s satisfaction that the petitioner is
       entitled to no relief.’ Syllabus Point 1, Perdue v. Coiner, 156 W.Va. 467, 194
       S.E.2d 657 (1973).” Syl. Pt. 2, White v. Haines, 215 W.Va. 698, 601 S.E.2d 18
       (2004).

Syl. Pts. 1 & 3, Anstey v. Ballard, 237 W. Va. 411, 787 S.E.2d 864 (2016). As noted above, Habeas
Rule 4(c) provides, in pertinent part, that “[t]he court shall prepare and enter an order for summary
dismissal of the petition if the contentions in fact or law relied upon in the petition have been
previously and finally adjudicated or waived.”

        On appeal, petitioner argues that the circuit court erred in denying the second habeas
petition without a hearing and appointment of counsel. Respondent counters that the circuit court
properly denied the second petition. We agree with respondent.

        In the second habeas petition, petitioner effectively asked the circuit court to overturn this
Court’s decision in Martin. We find that the circuit court properly found that it lacked the authority
to review this Court’s decision in Martin and that, due to Martin, the first five claims set forth in
the second habeas petition could be denied pursuant to Habeas Rule 4(c). We found in Martin,
“there was no issue on which it was necessary for the circuit court to hold a hearing” and adopted
“the circuit court’s well-reasoned findings and conclusions as to all of the assignments of error
raised in this appeal.” 2018 WL 3203155, at *2-3. As Rule 21(a) of the West Virginia Rules of
Appellate Procedure (“Appellate Rules”) provides, our memorandum decision in Martin
“address[ed] the merits of the case.” See In re: T.O., 238 W. Va. 455, 464, 796 S.E.2d 564, 573
(2017); State v. McKinley, 234 W. Va. 143, 151, 764 S.E.2d 303, 311 (2014). Pursuant to


                                                  4
Appellate Rule 26(a), the issuance of this Court’s mandate in Martin terminated jurisdiction in that
case and all rulings therein became final. 5

         As for the remaining two claims set forth in the second habeas petition, in Losh v.
McKenzie, 166 W. Va. 762, 277 S.E.2d 606 (1981), we found that, when the record shows that an
issue was “fully and fairly litigated during the trial,” the doctrine of res judicata bars the re-raising
of that issue in a habeas proceeding “because the issue has . . . been fully litigated.” Id. at 765, 277
S.E.2d at 609. Similarly, in Syllabus Point 2 of Call v. McKenzie, 159 W. Va. 191, 220 S.E.2d 665
(1975), we held that the doctrine of res judicata bars a constitutional claim in a habeas proceeding
when a knowing and intelligent wavier of the constitutional right “is conclusively demonstrated on
the record.”

         Here, petitioner challenged the constitutionality of West Virginia Code § 62-3-15 in a
motion to dismiss filed and argued by counsel during trial, and the trial court denied the motion
due to a finding that West Virginia Code § 62-3-15 “is not an unconstitutional statute.” In addition,
the trial court sought petitioner’s consent to conduct individual voir dire in an anteroom (with the
State, petitioner, trial counsel, and the relevant juror present) and petitioner waived his right to
have individual voir dire conducted in the courtroom after the court’s explanation of that right to
him. Accordingly, we find that the circuit court properly found the remaining claims set forth in
the second habeas petition could be denied pursuant to Habeas Rule 4(c) because the first of those
claims was adjudicated and the second claim was waived in the underlying criminal case.

         Rather than challenging the circuit court’s findings that his remaining two claims could be
denied pursuant to Habeas Rule 4(c), petitioner argues that the court made a finding that it did not.
Petitioner argues that the circuit court found in the instant case that “[h]abeas [c]orpus [c]ounsel
was ineffective or [a]ppeal [c]ounsel was ineffective.” As evidenced by petitioner’s arguments
both in Martin and in this appeal, habeas trial counsel was appointed in neither of petitioner’s
habeas proceedings. As for habeas appellate counsel appointed in Martin, that attorney was
“permitted to withdraw as petitioner’s counsel,” and petitioner was permitted to file a
supplemental brief as a self-represented litigant. 2018 WL 3203155, at *1 n.1. The criminal appeal
that this Court refused on April 8, 2009, was filed by appellate counsel, but petitioner did not raise
ineffective assistance of appellate counsel in either of his habeas petitions. Petitioner may not raise
that issue for the first time in this appeal pursuant to Syllabus Point 2 of Sands v. Security Trust
Company, 143 W. Va. 522, 102 S.E.2d 733 (1958), in which we held that “[t]his Court will not
pass on a nonjurisdictional question which has not been decided by the trial court in the first
instance.” Accordingly, we conclude that the circuit court did not err in denying the second habeas
petition.


        5
        Appellate Rule 26(a) provides, in pertinent part, that the “[i]ssuance of the mandate
terminates jurisdiction of the Supreme Court in an action before this Court” and that a
“memorandum decision of the Court considering the merits of a case is not final until the mandate
has been issued.”


                                                   5
        For the foregoing reasons, we affirm the circuit court’s May 19, 2020, order denying
petitioner’s second petition for a writ of habeas corpus.

                                                                                  Affirmed.

ISSUED: September 27, 2021


CONCURRED IN BY:

Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison
Justice William R. Wooton




                                             6